Citation Nr: 0616128	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
March 1956 to February 1960.  He died on November [redacted], 2001.  
The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2002 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2004, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in January 2006.

FINDINGS OF FACT

1.  At death the veteran had no service-connected 
disabilities.

2.  The underlying cause of the veteran's death was 
metastatic carcinoma (cancer) thought by a private radiation 
oncologist to have had its primary site in one of the 
veteran's lungs.

3.  The veteran had no exposure to asbestos during his active 
naval service.

4.  There is no competent medical evidence of record linking 
the underlying cause of the veteran's death, cancer, to his 
active naval service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in December 2003 by the RO and in May 2004 by 
the VA Appeals Management Center (AMC) in Washington, DC, 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  In view of the fact that the AMC re-adjudicated the 
claim on appeal in December 2005 and in view of the fact that 
the appellant then stated in writing that she has no more 
information in support of her claim to submit to VA, the 
timing of the VCAA notice provided to the appellant in this 
case was in no way prejudicial to her.  

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The veteran's death certificate listed his immediate cause of 
death as cardiac arrest due to an acute myocardial infarction 
and the underlying cause of the veteran's death (the disease 
or injury which initiated events resulting in death) as 
"malignancy."

The veteran's private medical treatment records show that, in 
September 2001, after the veteran sustained a pathological 
fracture of his left hip,  tissue from a lytic lesion of his 
left hip was examined by a surgical pathologist, who 
diagnosed metastatic, mucin-producing adenocarcinoma.  The 
veteran underwent a total left hip replacement procedure in 
late September 2001, less than two months prior to death in 
early November 2001.  A private radiation oncologist reported 
in November 2001 that the etiology of the pathological left 
hip fracture which the veteran had sustained was thought to 
have been "adenocarcinoma of lung origin" [lung cancer] and 
that was the primary site of the veteran's fatal cancer.  

The appellant has alleged that the underlying cause of the 
veteran's death, as shown on his death certificate, 
malignancy (that is, cancer) was the result of his exposure 
during active naval service to asbestos.  Prior to his death, 
in October 2001, the veteran filed a claim for service 
connection for cancer, and he stated at that time, "I feel 
asbestos contributed to the cancer [which I have now]."  

In his written statement received in October 2001, the 
veteran stated that in the Navy he was assigned to the USS 
Conway, and the veteran's service personnel records confirm 
that his sea service was in fact on one Navy ship, the USS 
Conway (DDE-507).  The veteran's service personnel records 
also show that he had shore assignments at a Naval facility 
in Key West, Florida.  In his October 2001 statement, the 
veteran did not make any specific statements describing his 
claimed exposure to asbestos during his active naval service, 
and his service personnel records, which were obtained by VA 
pursuant to a remand order in the Board's May 2004 remand, 
contain no reference to asbestos and thus do not document any 
exposure of the veteran to asbestos during active naval 
service.

It is recognized by VA that the major occupations which 
involved exposure to asbestos included work in shipyards and 
insulation work, among other occupations.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  The latent period between 
first exposure to asbestos, which may be as brief as one or 
two months, and the development of disease may be as long as 
45 years.  See Veterans Benefits Administration Adjudication 
Procedure Manual M21-1, Part VI, Change 110, paragraph 
7.21(b) (February 5, 2004).

There is no indication in the veteran's service personnel 
records, his service medical records, or in any other 
official naval document which is of record in this case that 
the veteran ever worked in a shipyard or performed insulation 
work on the USS Conway, on another Navy ship, or on any Navy 
building or structure on shore during his active naval 
service, and the appellant has not contended that he did so.

The appellant and her representative have not submitted any 
evidence other than her own statements tending to show that 
the veteran was in fact ever exposed to asbestos during 
active naval service, and she has no personal knowledge on 
the question of where, when, and by what means the veteran 
may have been exposed to asbestos in service.  As noted 
above, the veteran during his lifetime did not describe any 
incident or event during his naval service which involved his 
exposure to asbestos.

On this record, the Board finds that there is no credible or 
convincing evidence of record which demonstrates that the 
veteran was exposed to asbestos in service, and the Board, 
therefore, concludes that the veteran was not exposed to 
asbestos in service.  Such being the case, any claim for VA 
survivor's benefits based on the premise that the veteran had 
exposure to asbestos during his active naval service must 
fail.  For that reason, the appellant is not entitlement to 
service connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

Furthermore, the only probative evidence on the question of 
whether the veteran's fatal cancer was etiologically related 
to exposure to asbestos either before, during, or after his 
naval service would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2005).

The appellant, as a layperson without medical training or 
expertise, is not qualified to state an opinion on a question 
of medical diagnosis or medical causation, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and so her 
statements regarding the etiology of the veteran's fatal 
cancer lack probative value.  

In this case, there is thus no competent medical evidence of 
any etiological relationship between the underlying cause of 
the veteran's death, cancer, and exposure to asbestos.

The only probative evidence on the question of whether the 
veteran's fatal cancer was etiologically related to an 
incident in or manifestation during his active naval service 
other than exposure to asbestos would likewise be competent 
medical evidence, and there is no such evidence of record in 
the case.  

It may thus be seen that the record in this case does not 
contain any competent evidence at all in support of the claim 
on appeal.  As the preponderance of the evidence is against 
the appellant's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 
 


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


